 412DECISIONS OF NATIONAL LABOR RELATIONS BOARDVentura County Star-Free PressandPrinting Spe-cialtiesand Paper Products Union,DistrictCouncil#2and News Media and Graphic Com-munications Union,Local 784, Graphic Commu-nicationsInternationalUnion;andGraphicCommunications International Union,Real Par-ties in Interest.Case 31-CA-13047-1ORDERThe recommended Order of theadministrativelaw judgeisadopted and the complaint is dis-missed.would have violated Sec8(a)(5) and(1)had it unilaterallypaid stepwage increases 1 March 198323 April 1986DECISION AND ORDERBy MEMBERS DENNIS, BABSON, ANDSTEPHENSOn 28 October 1985 Administrative Law JudgeBurton Litvack issued the attached decision. TheGeneral Counsel and the Real Parties in Interestfiled exceptions and supporting briefs, and the Re-spondent filed cross-exceptions, a supporting brief,and a brief in answer to the General Counsel's andthe Real Parties in Interest's exceptions.The National Labor Relations Board has delegat-ed its authority in this proceeding to a three-member panel.The Board has considered the decision and therecord in light of the exceptions and briefs and hasdecided to affirm the judge's rulings, findings, I andconclusions2and to adopt the recommendedOrder.iTheRespondenthas excepted to some of the judge's credibility find-ingsThe Board's established policy is not to overrulean administrativelaw judge's credibility resolutionsunless theclear preponderance of allthe relevant evidence convinces us that they are incorrectStandard DryWall Products,91NLRB 544 (1950), enfd 188 F 2d 362 (3d Cir 1951)We have carefullyexaminedthe record and find no basis forreversingthe findingsIn sec IV,A,2, par 5 of his decision, the judge stated thatInternationalPunting andGraphic Communications Union Vice President WilliamTorranceattended all the bargaining sessionsLocal 784 and the Respond-ent held In fact, according to former Local 784 President Dennis Wag-ner's uncontradicted testimony, Torrance attendedless thanhalf of thosesessionsAccording to RespondentManagingEditor Stan Whisenhunt'suncontradicted testimony, however, Torrance began attendingbargainingsessions atleast as early as the secondsessionIn secIV,B, par 1, the judgediscussedthe Board's decision inAmocoProductionCo, 262 NLRB 1240 (1982)(Amoco IV),enfd sub nom OilWorkers Local 4-14 v NLRB,721 F 2d 150 (5th Cir 1983), in which theBoard held that all unit employees, whether union members ornot,mustbe permitted to vote in a union affiliation election for the Board to findthat the election procedures providedadequatedue-process safeguards InNLRB v Financial Institution Employees Local 1182,121LRRM 2741(1986), the Supreme Court recently held that the Board'sAmoco IVruleexceeded the Board's authorityApplication of the rule, however, wasunnecessaryto the judge's finding that the Respondent is estopped fromchallenging, and otherwise waived its challenges to, the Union's affili-ationwith International Printing and Graphic Communications UnionConsequently,we adopt the judge's finding for the otherreasons thejudge citedIn secIV,B, par 4, the judge erroneously referred to "Local 734,"rather than Local 7842 In adopting the judge's conclusion that the Respondent did not vio-late Sec 8(a)(5) and(1) by withholding step wageincreasesfrom its edi-torial department employees, we rely on Local 784's waiver of any rightitmay have had to bargain over the Respondent's withholding those in-creases by failing timely to demandbargainingAccordingly, we find itunnecessaryto pass onthe judge's conclusions that the Respondent had aduty to continue paying step wage increases, and that the RespondentHomer T. Ball, Esq.andCharleneMartin,Esq.,for theGeneral Counsel.Jeffrey A.Berman,Esq. (Proskauer, Rose, Getz, & Mendel-sohn),of Los Angeles, California, for the Respondent.Steven J.Kaplan,Esq. (Gilbert,Cooke & Sackman),ofBeverly Hills, California, for theReal Parties in Inter-est.DECISIONSTATEMENT OF THE CASEBURTON LITVACK, Administrative Law Judge. Basedon an original and a first amended unfair labor practicecharge, filed on April 21 and June 30, 1983, respectively,by Printing Specialties and Paper Products Union, Dis-trictCouncil #2 (District Council) the Acting RegionalDirector for Region 31 of the National Labor RelationsBoard on August 26, 1983, issued a second amendedcomplaint, alleging that the Ventura County Star-FreePress (Respondent) had engaged in unfair labor practicesviolative of Section 8(a)(1) and (5) of the National LaborRelations Act. Respondent timely filed an answer, deny-ing the commission of any unfair labor practices. I pre-sided at the hearing in this matter, held in Los Angeles,California, on April 23 through 25, 1984, and April 15and 16, 1985. During the course of the hearing, I permit-ted all parties who appeared to examine and cross-exam-ine all witnesses, to offer any relevant evidence, to arguetheir legal positions orally, and to file posthearing briefs.Each party filed such a brief, and all were carefully con-sidered.Accordingly, based on the entire record, includ-ing my observation of the demeanor of the various wit-nesses and the posthearing briefs, I make the followingFINDINGS OF FACT1.JURISDICTIONRespondent is a corporation duly organized under andexistingby virtue of the laws of the State of California,with an office and place of business located in Ventura,California,where it is engaged in the business of publis-ing a newspaper of general circulation. In the course andconduct of its business operations, Respondent annuallypurchases and receives goods or services valued inexcess of $50,000 directly from suppliers located outsidethe State of California, annually carries national advertis-ing in itsnewspaper valued in excess of $5000,and annu-ally derives gross revenues in excess of $200,000. Re-spondent admits that it is an employer engaged in com-merce, and in a business affecting commerce, within themeaning of Section 2(2), (6), and (7) of the Act.279 NLRB No. 64 VENTURA COUNTY STAR-FREE PRESS413II.LABORORGANIZATIONSRespondent admits that the following entities are labororganizations within the meaning of Section 2(5) of theAct: Ventura County Star FreePress EditorialEmploy-ees Association(EEA); the District Council;Internation-alPrintingandGraphicCommunicationsUnion(IPGCU);andGraphicArtsInternationalUnion(GAIU). iIII. ISSUESThe central issue is the allegation of the secondamended complaint that Respondent has, since aboutMarch 1, 1983, and continuing to date, acted in violationof Section 8(a)(1) and (5) of the Act by unilaterally, andwithout first bargaining with the duly designated bar-gaining representative of its editorial department employ-ees, changed the terms and conditions of employment ofits employees by withholding step raises from individualswho were, and are, qualified to receive such wage in-creases.Arguing that it committed no unfair labor prac-tices,Respondent's counsel contends that Respondentwas under no duty to bargain with News Media andGraphic Communications Union (Local 784), Interna-tionalPrinting andGraphicCommunicationsUnion,(Local 784), the entity resulting from an alleged affili-ation of the EEA with the IPGCU, in March 1983.2 thatthe step increases were never a term and condition ofemployment for the editorial department employees; that,in any event, in March 1983, Respondent could calculateneither the amounts nor the timing of such increases and,therefore, could not be required to offer step raises toemployees; that Local 784 waived whatever rights it hadto bargain over the withholding of these wage increases;thatRespondent would have acted unlawfully if it hadgiven step increases as it was engaged in bargaining withLocal 784 in March 1983 over the subject of wages; andthat, inasmuch as the merger between the IPGCU andthe GAIU assertedly did not comply with Board stand-ards,Respondent was, and is, under no duty to bargainwith Local 784 as an affiliate of the GCIU.IV. THE ALLEGED UNFAIR LABOR PRACTICESA. The Facts1.The EEA and affiliation with the IPGCURespondent publishes a newspaper in Ventura, Califor-nia.At all times material, Julius Gius has been the editorand Stan Whisenhunt has been its managing editor. Therecord establishes that on November 21, 1969, the Re-gionalDirector for Region 31 certified the EEA as theiThe parties stipulated that the record in another unfair labor practiceproceeding,Telegram Tribune Co,Cases 31-CA-12672, 31-CA-13047-2,and 31-CA-13052, which resulted in an informal settlement agreementdiapositive of all issues, be incorporated into and made a part of the in-stantrecord insofar as the matter involves the merger between theIPGCU and the GAIU to form the Graphic CommunicationsInterna-tional Union (GCIU) Respondent contests the validity of the merger anddenies that the GCIU is a labor organization within the meaning of Sec2(5) of the Act2Respondent denies that Local 784 is a labor organization within themeaning of Sec 2(5) of the Actrepresentative for purposes of collective bargaining ofRespondent's editorial department employees and thatthereafter the EEA, on behalf of its employees, negotiat-ed a series of five collective-bargaining agreements withRespondent, the last of which was effective from March3, 1980, until September 1, 1982. With regard to mem-bership in this labor organization, it appears that the onlyrequirement for such was employment in Respondent'seditorial department. According to Robin Sjogren, whoworked as a reporter for Respondent from 1979 until1984,membership was "automatic. . . . As long as youwere a nonmanagement employee, you were a member."The only requirement of membership was that an editori-aldepartment employee pay dues to the EEA on anannual basis.As to the internal structure of the EEA,suchwas established and memorialized by writtenbylaws, Respondent's Exhibit 4. According to this docu-ment and the testimony of witnesses, the organizationhad as officers a president, a vice president, a treasurer,and a secretary. The individuals in these positions wereelected annually in October by the membership andthereby became members of the executive board of theEEA.3 The executive board was authorized to conductall routine business of the organization; however, othermatters, including the approval of final contracts or theexpenditure of funds in excess of $50, were subject tomajority vote of the membership. Otherwise, member-ship meetings were held annually in October. Both Sjo-gren and Dennis Wagner, who worked as a reporter forRespondent from 1979 until 1983, testified that the EEArepresented no other employees of Respondent and thatonly editorial department employees were members.The record reveals that, commencing in the fall of1981, "soon after Dennis Wagner was elected president,"effortswere undertaken by the EEA to affiliate with an-other labor organization. According to Sjogren, during aseries of membership meetings, affiliation was discussed,with the subject being "whether we wanted to continueas the EEA. . . . Most people expressed unhappinesswith how the . . . bargaining . . . had gone . . . for thelast contract, and there was general agreement that weneeded to do something different this time." The discus-sions then moved into consideration of affiliation and"thatwe would have more clout because we'd havemoney, more members and professional advice " Wagnersuggested a membership survey "to gauge interest injoining a larger union," and, as a result, the executiveboard was "directed" to begin investigating the entiresubject Subsequently, some members attended a meetingof employees of area newspapers that November in SantaBarbara.Also, in January 1982, the entire executiveboard met with representatives of the IPGCU and of theNewspaper Guild. After considering the options, the ex-ecutive board recommended to the membership that the3With regard to the duties of the officers, the president acted as chair-man of the executive board and had "general supervision" over the af-fairs of the EEA, and the vice president acted in the absence or disabilityof the president The secretary was charged with keeping records of allmeetings, and the treasurer was charged with maintaining a financial ac-count of all moneys of the EEAIn addition to the officers of the labor organization, three other direc-tors-at-large were elected annually to serve on the executive board 414DECISIONS OF NATIONAL LABOR RELATIONS BOARDEEA affiliate with the IPGCU, and, on February 4, a"straw vote"of the membership was taken,with a "largemajority" voting in favor of affiliating. Thereafter, a gen-eralmembership meeting was scheduled for, and held on,February 15 at Sjogren's home.She testified that noticesregarding the time,date,location, and subject of themeeting were mailed to all editorial department employ-ees, including the interns,4who were not considered tobe members of the bargaining unit. At the meeting, Wil-liam Torrance, a vice president of the IPGCU, spoke tothose in attendance regarding the matter of affiliating ingeneral and about his labor organization in particular.The record further reveals that, 3 weeks later, theEEA's membership voted to affiliate with the IPGCU.In this regard,Sjogren testified that all members were in-formed of the date and location of the vote "by writtennotice through the mail." The notice (G.C. Exh. 3),which was signed by Wagner, informed members that ameeting would be held at which they would cast ballotsand that the purpose of the vote would be "whether tomerge with the [IPGCU]" and that the meeting wouldoccur at Sjogren's home at 5:30 p.m.onMarch 8.Wagner and Sjogren corroborated each other and testi-fiedwithout contradiction regarding the mechanics ofthe voting on March 8. Thus, 27 editorial departmentemployees,including some interns,were at the meetingand participated in the vote.5The meeting was held inSjogren's living roomwith thosein attendance sittingnext to each other on chairs or on the floor. Before anyballots were distributed, the officers asked if anyone hadquestions or wished to discuss the subject of affiliationfurther. Thereupon, ballots, which consisted of unmarkedpieces of paper torn from larger sheets, were distributedto everyone present. Concerning the procedure, Wagnerstated,"I counted the ballots before I passed themout. . . . Then I passed them out. Then . . . [I] asked... `Does everyone have a ballot?"' He further statedthat the question on which the employees were to vote"was stated several times" by himself-whether the EEAwould affiliate with the IPGCU.6 Concerning this, thevoters were instructed to mark on their ballots either yesor no. Thereupon, the voters marked their ballots, andthe pieces of marked paper were collected in a hat.Wagner and another employee, Sarah Riley, conductedthe countingof the ballots, and the tallywas unanimous,27-0, in favor of affiliation. According toWagner, hepersonally observed each ballot counted and believedeach was markedyes. Finally,regardingthe vote, no onepresent complained about the fairness of the voting pro-cedures.* There isno dispute thatRespondent's editorialdepartment interns areusually students who had expressed an interest in journalism as a careerThese individuals are assignedto do obituaries, copy editing,answerphones, and otherreportorialdutiesAlthough the EEA wished thatthese individualswere includedin the bargaining unit,Respondent didnot, andtheywere not covered by the several collective-bargainingagreementsThe recorddisclosesthat there were approximately 30 employees inthe editorial department bargainingunit at the time6Wagner conceded during cross-examinationthat employees did notvoteon whatformaffiliationwould take However, he further testifiedthat they were aware,fromthe meetingwith William Torrance, that theywould constitute a separatelocal within the IPGCUImmediately after the voting,Wagner informed Wil-liam Torrance of the result and also dispatched a tele-gram toRespondent, informing it of the vote and of theresult.Subsequently,Wagner,acting aspresident of thelabor organization, formally applied, on behalf of theformer EEA members, to the IPGCU for a charter as alocal affiliate, and the IPGCU issued a charter, datedMarch 24, 1982, to the individuals as News Media andGraphic Communications Union Local 784, affiliatedwith the IPGCU. Thereafter, Wagner submitted mem-bership applications, filled out and executed by theformer EEA members, to the IPGCU, and the latter ac-cepted the applications with the understanding that noneof the former EEA members would be required to remitmembership dues to the IPGCUuntil an initialcollec-tive-bargainingagreement was reached with Respondent.With regard to whether any change in the status of theeditorialdepartment employees' collective-bargainingrepresentative resulted from the affiliation, the recorddiscloses that the former EEA president, vice president,treasurer, secretary, and executive board members re-mained inthose positions after affiliation; that, notwith-standingby joining the IPGCU, former EEA membersbecame subject to that organization'sexistingconstitu-tion and laws, the EEA's bylaws remained the effectivegoverninginstrumentof Local 784; and that, accordingto the uncontroverted testimony of Robin Sjogren, theonly perceivable operational change was "that we weregetting advice from the [IPGCU]"; however, the latterassumed no role over the day-to-day functioning of thelocal.As corroboration,DennisWagner testified thatboth before and after affiliation, the labor organization(EEA or Local 784) utilized no office staff, had nooffice,maintainedits records at the homes of its officers,had the same bargaining procedures,7 maintained thesamecheck writing privileges, and gave the identicalduties and responsibilities to its officers. Further, the af-filiation had no impact on the existing 1980 to 1982 con-tract,and the IPGCU committed to the EEA that itwould exercise no veto over future collective-bargainingagreementsbetween the new local and Respondent.Nonetheless, the record also discloses that affiliation withand membership in the IPGCU resulted in significantchanges.Thus, unlike under the EEA's bylaws, theIPGCU constitution and laws established a formal inter-nal disciplinary procedure, imposed some restrictions onan affiliated local's freedom to bargain, set forth a for-malized strike procedure, and imposed greater financialobligations on members. Finally,Wagner testified that,subsequent to affiliation, Local 784 altered an EEA prac-tice by seeking to organize Respondent's mailroom em-ployees and by accepting as members those employees."rAs willbe seen, the bargaining practiceof thelabor organization waschanged to the extent of having Torrance present during the bargainingHowever, Torrance did not establish the Local 784 bargaining positions,and his suggestions could be followed or vetoed by the bargaining com-mittee8Although it was uncontroverted that the EEA's bylaws remained thegoverning instrument for Local 784, Wagner admitted that the documentwas not followed at least in regard to the acceptance into membership ofRespondent'smailroom employees Thus, the bylaws require employmentContinued VENTURA COUNTYSTAR-FREE PRESSAn issue herein concerns Respondent's alleged acqui-escence to the affiliation of the EEA with the IPGCUand to the naming of a new entity, Local 784, as the bar-gaining representative for its editorial department em-ployees and whether, if such occurred, Respondentthereby waived its right to challenge the affiliation. Inthis regard, as stated above, Wagner notified Respondentof the result of the affiliation vote immediately after-ward. As the existing 1980 to 1982 contract was due toexpire on September 1, 1982, Cynthia Robinson, onbehalf of Julius Gius, wrote to Wagner on June 11 thatRespondent wished to commence negotiations for a newagreement, and on June 26 Wagner wrote a similar letterto Respondent, stating that the "News Media and Graph-icCommunications Union wishes to begin negotiations,"and that "the News Media and Graphic CommunicationsUnion is a local composed of editorial employees at theStar Free Press. As you know, it was created earlier thisyear when the former Star Free Press Editorial Employ-eesAssociationmerged with the [IPGCU]." Notwith-standing the foregoing notice, there is no record evi-dence that Respondent challenged the efficacy of the af-filiation at any time prior to the actual commencement ofcontract negotiations. In this regard, DennisWagner'stestimonywas uncontroverted that at the initial suchmeeting, held on October 13 at a Hilton hotel, MelvinAnderson,Respondent's bargaining spokesman, asked,"whether we were authorized to represent the employeesas their bargaining agent," and demanded proof of suchauthority. Thereafter, at the parties' next bargaining ses-sion,held on October 22 at a Hilton hotel, Wagnershowed Anderson the charter which was issued by theIPGCU to Local 784. On examining the document,"[Anderson] said that they accepted our position as theagent," and continued to bargain. After several more ne-gotiating sessions and offers and counteroffers, accordingtoWagner, he received a telegram from Anderson aboutFebruary 19, 1983. In the telegram, after characterizingRespondent's previous offer as its "best and last," Ander-son stated, "In the event the Union would like to changeits position in view of the unfortunate impasse in negotia-tions between the company and Local Number 784 ofthe [IPGCU] we require those written changes be for-warded to the company." Anderson was not called as awitness by Respondent to testify regarding this issue.2.The alleged unilateral changeThere is no dispute that, since, at least, March 1, 1983,Respondent has failed and refused to pay step raises toits editorial department employees who previously wouldhave been eligible to receive such wage increases. Priorto discussing the facts underlying the allegation that thisconduct constituted an unlawful unilateral change in theabove employees' terms and conditions of employment, itis necessary to understand the dynamics of Respondent'sraise policy as it existed under the newspaper's collec-tive-bargaining agreementswith the EEA during theperiod February 1971 through September 1, 1982. Therein the editorial department as a condition of membership, and Wagner ad-mitted that such was ignored in order to permit mailroom employees tobecome members415were five such contracts, and they all contain wagescales set forth in two columns, the left headed, "Experi-ence Level" and the right headed, "Weekly Wages."Under the former column are listed six experience levelswhich refer to an employee's years of experience andtraining in the industry.Within its discretion, Respond-ent was contractually permitted to determine an individ-ual's experience level at the time of hire; however, oncethe individual was given an experience level, he or sheautomatically advanced one level every year he or sheworked for Respondent. The latter had no contractualauthority to stop the process, and, in the words of Man-aging Editor Whisenhunt, "[I]t's pretty much out of mycontrol once . . . they have passed that one-year level."9An employee who achieves a 6-year experience level isclassified as a ,journeyman. The right side column liststhe weekly wage rate for the corresponding experiencelevel.The record establishes that eligible employees re-ceived two types of raises-step raises and contractualpay date increases.I0 Regarding the latter wage in-creases, each of the parties' five contracts specified dateson which employees received raises and the amounts ofsuch.While the wage rates in each successive contractdiffered, the only variations of form in the successivecontracts appear to involve the time intervals betweenthe raises and how the pay dates were defined. Thus, theintervals between contractual raises range from 6 monthsto a year, and the pay raises dates are either establishedby reference to the effective date of the particular agree-ment (for example, as set forth in the 1976 to 1979 con-tract,"The following scale of wages shall be in effectone (1) year after the date [full and complete agreementis reached between the parties]") or, as in the March 3,1980, to September 1, 1982 agreement, by specifying theday-September 1, 1980, March 2, 1981, etc. Withregard to step raises, I note that, with the exception ofthe parties' most recent contract, there exists no mentionof such wage increases in any of the preceding collec-tive-bargaining agreements "INevertheless, there is nodispute that Respondent's practice during the parties'entire 11-year bargaining history was to pay such raisesto bargaining unit employees when they achieved a newexperience level. The parties stipulated that, from Febru-ary 1, 1971, until February 29, 1980, the period encom-passing the initial four contracts, bargaining unit employ-ees received these step increases on the pay date closestto their anniversary dates and that from March 3, 1980,until September 1, 1982, the period of the most recentagreement, step raises were given to employees on the9A new hire, who was credited with less than t year of experience,must complete a full year of work before he or she is placed at the 1-yearexperience level Thus, if a new hire is employed with 6 months' expen-ence, he or she must work 6 months before achieving an experience levelof 1 year10 Inorder to be eligible for both step raises and contract pay dateraises, an employee must have been credited with between 1 and 5 yearsof experienceThe parties stipulated that "Bargaining-unit employeeswho were credited with either less than one year of experience or morethan six years of experiencereceived wage increases at the discre-tion of the Respondent "i iWhisenhunt testified that the concept of step increases was framedin the 1980 to 1982 contract, Prior to that, they were termed "anniversa-ry increases " 416DECISIONS OF NATIONAL LABOR RELATIONS BOARDcontract pay dates immediately following their anniver-sary dates. In the former circumstance, the amount ofthe raise was established by the wage rate being paid tobargaining unit employees at the time, and in the lettercircumstance, the amount of the raise was the new wagerate for individuals at the next experience level. Whisen-hunt explained that the change of the dates on which thestep raiseswere paid resulted from bookkeeping difficul-ties encountered by Respondent under the old system. i 2Under thetermsof the most recent agreement, the lastscheduled date for the payment of step raises was March1,1982.Nevertheless, on August 30, Respondent gaveraisesto eight editorial department employees-RobinAbcanan, a reporter;BrianBurd, a photographer; SteveDevol, a reporter; Andrea James, a reporter; Jane Nolan,a reporter;DennisNoone, a reporter; William Walker, areporter; and Greg Zoroya, a reporter. Stan Whisenhunt,who was Respondent's official responsible for grantingthese wage increases, testified that, under article IV, sec-tion 4 of the 1980 to 1982 agreement, 13 "I had the dis-cretionary ability to give pay raises that were not specifi-cally called for in the contract, and there were a numberof people that I wanted to do something for before wegot into negotiations and I might not have the ability todo so." Denying that the raises were step increases, themanagingeditor characterized what was given to each ofthe above individuals as a mere "pay increase." Contraryto Respondent, the General Counsel and the counsel forthe Parties-In-Interest contend that the wage increaseswere step raises. Indeed, that is what the increasesappear to be for some of the individuals. Thus, withregard to Burd, Devol, Nolan, Walker, and Zoroya, eachhad been given a step raise commensurate with reachinga higher experience level on August 31, 1981; eachachieved a higher experience level on or before Septem-ber 1, 1982; each would have been due a step increaseabout the date he or she actually received a raise if theexisting contractual time intervals for the granting ofwage increases was an established practice; and the12According to Whisenhunt, during the negotiations for the 1980 to1982 contract, faced with Respondent's proposal to change the time forpaying step increases, the EEA negotiators were concerned that five orsix employees would lose money as a result Accordingly, Respondentagreed to adjust the anniversary dates of the employees, who were mostadversely affected, so that they qualified for step increases on an earliercontract pay increase date12 This contract provision reads as follows "All other matters relativeto the subject of wages not specifically outlined in this Article shall bedetermined at the sole option of the Employer," and similar language ap-peared in the prior contractsWhisenbunt testified that he utilized thisprovision in two ways First, he "did it when people were attheone-year level, because there's nothing in the contract," and he "did itabove the six-year level, where there is a single figure " Second, he uti-lized the provision "where I would have employees who I felt weredoing exceptionally wellto give them what I would consider maybeamerit increaseto increase their experience level " In this regard,thewitness claimed that he adjusted the anniversary date of DennisWagner to give him a higher experience level in order to induce him notto accept a job offer elsewhereWhisenhunt considered this a pay in-creaseAlthough Wagner did not deny this testimony, analysis of Jt Exh16(dd),Wagner's payroll history, shows no adjusted anniversary date forthe latterFurther, during cross-examination,Whisenhunt said, "I alwayshad [the] discretion" to raise an employee from one experience level toanother as long as such were approved by the "Editors," and "I supposeIcould give discretionary raises anytime I wanted to " He admitted,however, that, under the last contract, he never did soamount given to each individual was exactly what em-ployees at the higher experience level were earning atthe time.14With regard to his wage increase, WilliamWalker testified, "I was under the impression that it wasa step increase, in that it was handled in the samemanner as every step increase I had received. I wasgiven a form to sign in triplicate indicating what myhourly rate was, what overtime rates were, and it wasright at the time when my step wage increase shouldhave taken place." He added, "My boss, Rita Moran, in-dicated that I was now at the three-year level." Moran,who is the people department editor and who, the partiesstipulated, is a supervisor within the meaning of the Act,stated that she has no knowledge of employees' experi-ence levels and denied telling Walker what his experi-ence level was or anything regarding the nature of hisraise.Other record evidencealso suggeststhat the raiseswhich were given to Walker, Burd, Devol, Nolan, andZoroya were, in reality,step increases.Thus, Robin Sjo-gren, who, as a member of Local 784's bargaining com-mittee,was present at a contract negotiating session onJanuary 5, 1983, at a Hilton hotel, testified that, duringthe meeting, she asked, " if we were going to be givenstep increases," and was answered by Whisenhunt, "No,there aren't going to be any more since the Septemberone." She understood the managing editor to be referringto step raises. On direct examination,Whisenhunt re-called Sjogren asking him that day "before we really gotinto doing any negotiating . . . had any raises been givenout since the contract had expired, and I answered no."However, on cross-examination, after denying that herquestion actually concerned the granting of step raisesduring the bargaining and on being confronted with hispretrial affidavit,Whisenhunt changed his testimony, ad-mitting that Sjogren's question was whether or not stepincreaseswere given and that he answered, "not sinceSeptember I. . . . When the contract expired." Further,during another bargaining session, which occurred onMay 4, 1983, at a Hilton hotel in Oxnard, according toSjogren, step raises were discussed in great detail, withLocal 784's negotiators arguing that Respondent had alegalobligation to continue granting these increasesduring thebargaining.At one point. Melvin Andersonasserted that the last contractually mandated step raiseswere given in March 1982 and that Respondent was op-erating under the contract during negotiations. Told thatstep raises had become an established past practice whichRespondent was obligated to continue, Anderson repliedthat to give them would constitute a unilateral change.To this, Dennis Wagner responded that the newspaperhad given step raises that past September and that suchmeant that Respondent "tacitly" accepted the Local'sposition. Sjogren testified thatWhisenhunt interjected atthat point, "he guessed he screwed up when he gave theSeptember raises."Wagner corroborated this testimony,14Three of those individuals who received increases-Abcanan,James, and Noone-appear to either have been employees with less thaniyear of experience or have been employees with just 1 year of experi-ence as of August 31, 1982 In any event, increases to them to do notseem to be of the type associated with step increases VENTURA COUNTY STAR-FREE PRESSstating that he and Anderson were discussing the con-tinuation of step increases, with Anderson claiming thatsuch were subject to negotiation and that to give themwould be an illegal change. Asked, if so, why had stepincreases been given that past September, Anderson pro-fessed ignorance, andWhisenhuntsaid,"[Y]es, itwascorrect, that some had been granted step increases. .. .I screwed up." During his testimony, Whisenhunt, to anextent, corroborated what was said at that meeting, stat-ing that someone accused him of givingraisesthe pastSeptember. Anderson said such had not been required,and "I said something to the effect, `Well, I guess Ifucked up, then."'"In my view, the matter of the alleged unlawful unilat-eral changemustbe analyzed in the context of the bar-gaining between the parties for a successor to the expired1980 to 1982 contract. Both are inextricably intertwined,and one may not accuratelyassessthe legality of Re-spondent's failure to pay step increases subsequent toMarch 1, 1983, unless the bargaining, particularly overthe subject of wage increases, is likewise considered. Inthis regard, the record establishes that during the courseof the negotiations, which consumed 11 meetings and 8months, the parties exchanged several proposals andcounterproposals on wage rates and raises and that, withthe exception of a proposal announced on May 4 byLocal 784's negotiating committeenoneof these boreany relation to the specificity and timing of wage in-creases under the recently expired agreement. Thus,Local 784's initial wage proposal, which was made at abargaining session on November 19, 1982, states that "noemployee shall . . . be deprived of any wages or benefitsin existence prior to negotiations" and, rather than ayearly experience level wage scale,setsforth a 6-monthscale (specified wage rates, for example, after the 2-yearexperience level and after the 2-year and 6-month level).According to Dennis Wagner, this initial proposal wasfor a term of 1 year. Although unclear, it appears thatthe proposed wage scale was to be effective on the sign-ing of the agreement. Respondent made counterproposalsat negotiating sessions held on December 8 and 22. Boththe initial offer,which would have immediately in-creased the prior contract minimums by $5 per week andincrementally increased the wage scale $5 each succeed-ing 6 months, and the latter, which was identical exceptthat $10 increases were set forth, made the new wagescale effective "on the date that a full agreement is exe-cuted by the parties" and memorialized the practice that"step increases shall be payable on these contract pay in-crease dates."Wagner admitted that the local had no po-sition about the effective date of the agreement at thesemeetingsDuring a bargaining session held on January22, 1983, Local 784 modified its priorwageoffer by re-ducing the proposed wage scale by $10. Wagner testified15The testimony of Whisenhunt was uncontroverted that there was ahiatus period between the parties' 1971 to 1973 and 1973 to 1976 con-tracts and that, whilenegotiatingthe latter, the EEA did not seek retro-activity back to the expiration date of the formerWhisenhunt added thatone employee, Tom Hickey, had an employment anniversary date duringthe hiatus and was not given a step increase No grievance was filed, andHickey was given a step increase on the completion of negotiations forthe new contract417that such was meant to be effective on the execution ofthe new contract and admitted that the local's bargainingcommittee also proposed that step raises again be givenon anniversary dates rather than on contract pay dates asunder the expired agreement. Such was rejected by Re-spondent's negotiators Anderson and Whisenhunt.Local 784 further reduced its wage proposal at a meet-ing on March 23, and in a communication to Julius Glusand Ron Spurr, Respondent's business manager, datedApril 11,WilliamWalker, who had been elected presi-dent of the Local the previous October, further alteredthe wage proposal, conforming the wage scale to whatwas then in existence and to what had been proposed byRespondent, seeking an immediate $15 increase for em-ployees at each experience level, and making the propos-al effective on the signing of the new contract. Also,subsequent 6-month wage increases were tied to the ef-fective date of the parties' agreement. Notwithstandingthis proposal, when the parties next met to bargain onMay 4, the Local 784 negotiatiors assumed a new posi-tion, one never previously expressed. Thus, there is nodispute thatWilliam Torrance, who had attended all thebargaining sessions as a member of Local 784's negotiat-ing committee, announced at the outset, "Since we lastmet, we have learned that there's a legal obligation onthe part of the Employer to continue step increases. . . .Therefore, we have to change our proposal and make itretroactive to September of 1982," and the contractwould terminate in March 1984. After some arguing overthe legality of Respondent's actions,Melvin Andersonprofessed annoyance that the local's new proposal was"more onerous" than presented in writing earlier andsaid he did not see how Respondent could continue bar-gaining with such a dispute as such would have a "majoreffect" on the amount of wages once final agreement wasreached. The meeting soon ended, and there have beenno further bargaining sessions between the parties.' 63.The IPGCU and GAIU mergerAbout July 1, 1983, the IPGCU and the GAIUmerged to form the Graphic Communications Interna-tional Union (GCIU). The validity of the merger, both interms of fulfilling procedural due process requirementsand maintaining the continuity of Respondent's editorialemployees' bargaining representative, is at issue herein.In this regard, the record reveals that discussions be-tween the two labor organizations, on the subject ofmerging,commenced in early March 1982 and that ap-proximately a year later, about March 1983, the boardsof directors of both approved the proposed mergeragreement Thereafter, copies of this document and othermerger information were sent to each of the members"16The record establishes that the following employees reached theirnext experience levels on or before March 1, 1983-Jim Bates (Feb 2,1983),John Cressy (Mar 1, 1983),Kathy Garnica(Mar 1,1983),CraigReem(Dec 17, 1982), Robin Sjogren (Mar 1, 1983),Dave Stone (Dec10, 1982),DennisWagner (Feb 12, 1983),and Anne Zerrien (Mar 1,1983)17As of the dates of the merger election,the IPGCUand its affiliateshad approximately 91,110 members eligible to vote, and the GAIU andits affiliates had approximately 101,000 members eligible to vote 418DECISIONS OF NATIONAL LABOR RELATIONS BOARDof both organizations,18 and the merger election wasscheduled.Notice of the latter was contained in theMarch-April 1983 issue of News and Views, a publica-tion of the IPGCU, and in the April 1983 issue of Tab-loid, a publicationof the GAIU. The record further re-veals that the official merger election ballots were mailedto the local affiliates of both labor organizations, that theeligiblemembers of the IPGCU voted on the proposedmerger on May 11, and that the eligible members of theGAIU voted on the question on various dates from April20 through May 27. Concerning the election results, re-garding the IPGCU, approximately 63,101 votes werecast,with approximately 49,627 votes for and 13,474votes against the merger,and, concerningtheGAIU,63,414eligible membersvoted, with 43,872 votes in favorof and 10,286 votes against the merger. The merger was,therefore, approved" and the GCIU established.With regard to the editorial employees of Respondent,the overriding facts are that no election ballots were re-ceived by Local 784 and that no Local 784 membervoted in the merger election. Initially, there is no ques-tion that members were aware of the proposed merger.Thus, not only were merger documents received in themail by members or viewed at membership meetings butalsoWilliam Torrance addressed the membersat a meet-ing on the subject. According to William Walker, whowas the president of Local 784 at the time, the subjectalsowas raised at other membership meetings and dis-cussed.Notwithstanding the importance of the matter,Walker stated, the attitude of the members was that theydid not care-"the general consensus" was that "wewould remain the same as we were." He traced this atti-tude to a remark by Torrance at the meeting at which hespoke; in response to a question regarding the conse-quences of the merger, the latter said the "status quo"would remain unchanged. Further, adding to this lack ofconcern were the then ongoing contract negotiations.According to Kathy Garnica, the merger then was atopic of conversation at meetings, "but the strongestrecollection that I have of our discussions . . . was thateverybody was saying, `Oh, is that something we'regoing to have to do, we really like to work on the nego-tiationsthat's our numberone priority."' Torrance con-firmed this, saying the Local 784 members "didn't seemvery interested. They had more important problems oftheir own at that time." Evidence of this lack of concernis also seenin the fact that although knowing of the elec-'sBoth Dennis Wagner and WilliamWalkertestified that they re-ceivedthe IPGCU's proposed merger documents However, two othereditorial department employees at the time,GaryPhelps, a photographer,and Dennis Noone, then a reporter and now the assistant city editor,denied receiving such documents in the mail or ever seeing them Re-gardingwhether the merger documents were availabletoLocal 784members for viewing, Kathy Garnica,a reporterand the present presi-dent of the local, testified that the proposed merger agreement documentwas distributed to those in attendance at a general membership meetingheld betweenFebruaryand March at Robin Sjogren'shouseGarnicaalso recalled receiving the merger documents in the mail19As pointed out by counselfor theRespondent,the agreement formerger required that the proposed merger be approved"by a majority ofthe membership of each of the merging Internationals"Although a ma-jority (53 percent) of the eligible members ofthe IPGCUapproved themerger, less than a majority(44 percent)of the eligible members of theGAIU approvedthe mergertion date from the IPGCU publications in that regard, noLocal 784 officer bothered to contact any IPGCU repre-sentative to ask why no ballots had been received. Theelection date passed,and the editorial department em-ployees learned the results the following month. Accord-ing to Garnica, "I don't remember any concern voicedabout not being able to vote." Regarding whether themerger of the IPGCU and the GAIU affected the repre-sentational status ofLocal 784,there is no evidence ofany change in the structure of the Local in terms of itsofficers and directors or in their identities; there was nochange in its operations;membership meetings and elec-tionswere, and are, held; the purpose of Local 784 re-mained unchanged-to represent the editorial departmentemployees in bargaining; and there has been no changein the composition of the bargaining unit.B. AnalysisIn finding whether Respondent has engaged in anyunfair labor practices by its conduct, I initially deem itnecessary to determine the validity of the alleged affili-ation of the EEA with the IPGCU. In this regard, atwo-faceted test is utilized. As enunciated by the Board,"we [require] evidence that the membership action takento effect the [affiliation]meetsminimalstandards fordemocratic procedures and that the [affiliation] insures toemployees a continuity in their representation and orga-nization."Peco, Inc.,204 NLRB 1036, 1037 (1973). As tothe former, or due process test, "the Board has consist-ently held that, while affiliation elections need not meetthe standards the Board has enunciated for its own elec-tion proceedings, there are certain due process require-ments which must be met in order to have a valid affili-ation election."Amoco Production Co.,262 NLRB 1240,1241 (1982). Among theminimalrequirements are thatemployees be given adequate notice of, and an opportu-nity to discuss the subjectat,meetingsprior to anyaction taken on affiliation and that the actual affiliationelection be "conducted in an orderly fashion and in anatmosphere free from restraint or coercion."Bear Arch-ery,223 NLRB 1169, 1171 (1976), revd. 587 F.2d 812(6th Cir. 1977). For suchan electionto have been con-ducted in an orderlymanner,theremust be adequatenotice, the voting must be by secret ballot, some sort ofrecord must be kept to ensure that the ballots countedrepresent "the legitimate votes of legitimate voters," andall bargaining unit employees, whether union members ornot,must be permitted to participate and vote.Amoco,supra at 1241;StateBank of India,262 NLRB 1108(1982);Steelworkers (L & S Products),253NLRB 961,966 (1980). Respondent contends that the affiliation elec-tion, conducted in the living room of Robin Sjogren'shouse on March 8, 1982, did not provide due process toRespondent's editorial department employees inasmuchas no record was kept which employees voted; no "safe-guards" were utilized to ensure that voters cast just oneballot; there was not an adequate count of the ballots;the secrecy of the voting was not protected;and internswere permitted to vote although not members of the bar-gaining unit.With regard to the continuity test, orwhether there has been any change in the identity of the VENTURA COUNTY STAR-FREE PRESS419employees'bargaining representative as a resultof affili-ation,the Board considers such factors as changes in theinternal structure of the representative;changes in theidentityof the elected officers of the representative;whether affiliation has any effect on the employment re-lationship,whether the representative retains effectivecontrol over bargaining,itsdaily operations,its staff, itsmonetary resources,and grievance handling;and wheth-er all existing contractual commitments with the employ-er will be honored.Aureha Osborn Fox Memorial Hospi-tal,247 NLRB 356 (1980);New Orleans Public Service,237 NLRB 919 (1978);Ocean Systems,223 NLRB 857(1976).Herein,Respondent contends that the IPGCUconstitution and laws dramatically changed what had ex-isted under EEA's bylaws, thereby changing the identityof the employees'bargaining representative by imposingsteeper financial obligations,an internal disciplinary pro-cedure, controls over bargaining, and other new obliga-tions on employees.Although finding some validity to the assertion thatthe affiliation voting procedures may not have affordedemployeesthe minimumprocess required by the Board,particularly regarding the secrecy of the balloting, I nev-ertheless conclude that by its conduct subsequent to theaffiliationand chartering of Local 784 Respondent isnow estopped from challenging the procedures utilizedin the affiliation process. Underlying this conclusion isthe uncontroverted testimony of Dennis Wagner that atthe initial 1982 bargaining session Melvin Anderson, Re-spondent's main spokesman, demanded proof that Local784 was the authorized bargaining representative of theeditorial employees; that, at the nextmeeting,Wagnershowed the Local 784 charter to Anderson; and that An-derson thereupon stated his acceptance of Local 784'sstatus and commenced bargaining.Further,Respondentsubsequently negotiated over an 8-month period withLocal 784 and in a February 19, 1983 telegram to thelatter,referred to an impasse in negotiations with it.Clearly, if Respondent entertained any doubts about thevalidity of the affiliation or the status of Local 784, itwould not have so acted. Moreover, it seems apparentthat the Local relied to its detriment on the failure ofRespondent to place at issue its representational statusuntil this proceeding. Thus, had Respondent challengedthe affiliation on notification of the result of the electioninMarch 1982, or had Anderson not accepted Wagner'sproof of Local 784's status inOctober, the Local mightsimply have sought to amend the EEA's certification atthose times rather than be confronted with a challenge tothe validity of the affiliation as defense to alleged unfairlabor practices at least 2 years later.In the foregoing cir-cumstances,IbelieveRespondent is now estopped toassert that itsMarch 1983 refusal to give step increasesto eligible employees was somehow justified by proce-dural defects in the attempted March 1982 affiliation.Knapp-Sherrill Co.,263 NLRB 396 (1982);Gasland, Inc.,239 NLRB 611, 612 (1978). Further, contrary to counselfor Respondent, I find that its conduct likewise consti-tutes a waiver of its right to now challenge the affili-ationThe Board defines a waiver as "the intentional re-linquishment of a known right."John J. Roche & Co.,231 NLRB 1082, 1095 (1977), enfd. sub nom.Larkin v.NLRB,596 F.2d 240 (7th Cir. 1979). Herein, Anderson'sconduct at the initial bargaining session establishes thathe was well aware of Respondent's right to question theaffiliation, and his subsequent conduct reflects what mostcertainlywas Respondent's position not only to acceptLocal 784's bargaining status but also to concentrateupon the substantive issues of bargaining. In this regard,itwould be utterly naive to believe that Respondentwould not have willingly entered into a contract withthe Local had the latter accepted the former's offer onMay 4, 1983. Therefore, the conclusion is justified, if notmandated, that Respondent thereby waived its right toquestion, at this time, the March 1982 affiliation.Knapp-Sherrill,supra at 397.Having established that Respondent was, indeed, obli-gated to bargain with Local 784 representatives on expi-ration of the 1980 to 1982 collective-bargaining agree-ment between Respondent and the EEA, I turn now toconsideration of the central issue herein-did Respondentviolate Section 8(a)(1) and (5) of the Act by failing andrefusingto paystep increasesto employees, who reachednew experience levels on or before March 1, 1983, with-out first giving notice to and bargainingwith Local 784.Generally, "an employer violates its duty to bargain col-lectively when it institutes changes in employment condi-tionswithout noticeto and bargainingwith the exclusivecollective-bargaining representative of its employees."NLRB v. Katz,396U.S. 736 (1962);General Tire &Rubber Co.,274 NLRB 591 (1985). The initial issue, withregard to the alleged unfair labor practices, is whetherthe payment of step increases to editorial department em-ployees who reach a new experience level constitutes aterm and condition of their employment by Respondent.I have no doubt that such must be answered affirmative-ly.Thus, there is no dispute that, at least, since 1971 andasmemorialized in the parties' most recent collective-bargaining agreement, Respondent's practice was to payto its editorial department employees who had between 1and 5 years of experience and who reached a new expe-rience level a so-called step increase.While over theyears the amounts of the increases, and the exact date onwhich eligible employees received them varied, the prac-tice of paying these wage increases remained a constantfactor in Respondent's employment relationship with itseditorial department employees. To characterize the pay-ment of step increases, as does counsel for Respondent inhis posthearing brief, as something merely arising out of"employee expectations" is to trivialize what appears tohave been an essential aspect of the above relationship.Accordingly, I find that the payment of step increases toeligibleeditorialdepartment employees was, and re-mained, a term and condition of their employment byRespondent.Inasmuch as this practice was memorializedin the 1980 to 1982 collective-bargaining agreement, theapplicable Board law is as follows: "The Board has heldthat an employer's duty to bargain over changes in estab-lished terms and conditions of employment is not re-lieved by the expiration of a collective-bargaining agree-ment. Although the expiration of a contract may permitan employer to negotiate new and different terms, it maynot, absent an impasse or waiver by the union,unilateral- 420DECISIONS OF NATIONAL LABOR RELATIONS BOARDly change established practices with respect to mandato-ry subjects of bargaining."Sacramento Union,258 NLRB1074, 1075 (1981);Stone Boat Yard,264NLRB 981(1983);StruthersWells Corp.,262 NLRB 1080 (1982). Inotherwords, an employer has a duty to maintain ineffect the terms of an expired collective-bargainingagreement and continue the "dynamic status quo."East-ernMaine Medical Center v. NLRB,658 F.2d 1, 8 (1stCir. 1981);StruthersWells Corp.,supra.There is no dispute that commencing in March 1983Respondent discontinued its practice, established overapproximately 12 years of bargaining with the EEA andmemorialized in their most recent collective-bargainingagreement, of giving wage increases to employees, withbetween I and 5 years of work experience, who achievea new experience level. Nevertheless, analysis of thecomplex factual matrix herein convinces me that Local784 effectively waived its right to bargain over Respond-ent's refusal to pay step increases, and I agree with thecontention of Respondent's counsel in that regard. Re-garding this, based on the concession/admission of Man-aging Editor Whisenhunt and the credited testimony ofRobin Sjogren, who impressed me as being an honestand forthright witness, I find that at a negotiating sessionon January 5, 1983, at a Hilton hotel, the latter askedWhisenhunt if "we" (undoubtedly referring to editorialemployees who had not received step increases sinceMarch 1982) were going to receive step increases andthat the managing editor responded, "No, there aren'tgoing to be any more." Whisenhunt's answer, I believe,constituted nothing less than notice to Local 784's bar-gaining representatives at that meeting of Respondent'sintent to change the editorial department employees'terms and conditions of employment. Established Boardlaw, with regard to asserted waivers in unlawful, unilat-eral change cases, "requires a union that has notice of anemployer's change in a term or condition of employmentto timely request bargaining in order to preserve its rightto bargain on that subject."CityHospital of East Liver-pool,234 NLRB 58, 59 (1978);Clarkwood Corp.,233NLRB 1172 (1977). Therefore, I must conclude that atthe January 5 bargaining session or certainly no laterthan at the meeting of January 19, in order to preserveits bargaining rights, it was incumbent on the Local's ne-gotiators to exercise due diligence and request bargainingin order to attempt to dissuade Respondent from ceasingany future step increases.American Buslines,164 NLRB1055 (1967). Instead, Local 784's representatives stoodmute on the subject on January 5 and for the next 4months, a period encompassing two bargaining sessionsand several wage proposals. During this time period, atleast six editorial department employees achieved theirnext experience levels, became eligible for step increases,but were not given them. Yet, it was not until May 4thatLocal 784 negotiators again raised the subject, onthis occasion stating that they perceived such conduct asbeing unfair labor practices. This 4-month delay con-vinces me that payment of the step increases was not ofparamount importance to Loci 784. Rather, reaching anew contract was the primary concern and, as in 1973,the payment of step increases would follow such agree-ment. It was the contention of Respondent that their ne-gotiationswere at impasse that suddenly made the Tat-ter's failure to pay step increases about March 1 such anissue herein.Also, even if what was said by the Local'srepresentatives onMay 4 could be construed as ademand for bargaining over Respondent's refusal to givestep increases-and I do not so conclude,such was clear-ly not a timely demand and exemplifies an utter lack ofdiligence.Towne Plaza Hotel,258NLRB69,77-78(1981).What I believe is that Local 784 was merely pro-testingRespondent's failure to give step raises,and theBoard has held that mere protests are not sufficient toplace an employer in default;rather the labor organiza-tionmust clearly signify to the employer its desire toengage in negotiations.CitizensNational Bankof Will-mar,245 NLRB 389, 390(1979);Clarkwood Corp.,supra.Local 784never so notified Respondent.Accordingly,by waiting until after Respondent had effectuated its uni-lateral changes and then merely contenting itself withprotesting the conduct,Local 784seemingly acquiescedin the changes20 and clearly may not now effectivelyclaim that Respondent unlawfully refused to bargainwith it.Towne Plaza Hotel,supra;CityHospital of EastLiverpool,supra.Furthermore,Ifindmerit to Respondent's contentionthat to have given step increases to eligible bargainingunit employees during the pendency of the negotiationswith Local 784 may well have subjected the former toliabilityunder Section 8(a)(5) of the Act.The centralfactor underlying this conclusion is my view that thetiming of step increases was a crucial issue during thebargaining, and if Respondent had given the raises aboutMarch 1,1983, it would have unilaterally,and prior toimpasse, imposed a term and condition of employment,the timing of the step raises, on the editorial departmentemployees.2 i Thus,earlyMarch has significance hereinonly because certainof thecontract pay dates in the1980 to 1982 contract, the dates on which step increaseswere given, were specified as occurring then.In priorcontracts,the contract pay dates were merely listed asintervals after the effective date of the parties' agree-ment.Notwithstanding the practice under the mostrecent contract,Local 784'swage proposals during the1982-1983 bargaining,seemingly returned to the earlierpractice and called for wage increases on the effectivedate of the agreement and at 6-month intervals thereaf-ter.Not until May 4, 1983, or 2 months after the dateupon which it is asserted that step raises should have20 I find acquiescencehereinnotwithstanding the filing of the originalunfair labor practice charge on April 21, 1983 Thus, in CitizensNationalBank of Willmar,the Board held that the union therein "cannot be con-tentwith merely protesting the action or filing an unfair labor practicecharge over the matter " Supra at 39021 I believe this conclusion is warranted notwithstanding my furtherbelief that whatManagingEditor Whisenhunt gave to certain individualson August 31, 1982, were step increases Thus, noting the credible testi-mony of Robin Sjogren on this point, the admissions/concessions of Whi-senhunt, and the fact that to the disinterested observer the raises appearto be step raises based both on their timing and the eligibility of the af-fected employees, I do not credit Whisenhunt's assertionthathe was oth-erwise motivated in giving these wage increases However, having sofound, I also believe that the aforementioned conduct has significanceonly to the point of establishing that Respondent meant to continue theconcept of step increases, a fact which does not seem to be at issue VENTURA COUNTY STAR-FREE PRESSbeen paid, did the Local's representatives specify an ef-fective date for the agreement, and even then, no exactdateswere set forth as contract pay dates thereafter.Moreover, prior to the most recentagreement, stepraiseswere paid on employees' anniversary dates ratherthan on the specified contract pay dates. As with nolonger specifying the contract pay dates, Local 784 ap-parently reverted to its past practice on this during bar-gaining asDennisWagner admitted that the Local 784negotiating committee proposed that stepincreases againbe given on anniversary dates. Such establishes that boththe setting forth of the contract pay dates and the timingof step raises were at issue during the bargaining, thatthe practices under the expired contract were not consid-ered inviolate by the Local, and that as these factorswere clearly at issue, Respondent would have acted uni-laterally,without the existence of impasse, had it aboutMarch 1 given step increases during the bargaining-thereby subjecting itself to potential unfair labor practiceliability.Based on the foregoing and the record as a whole, Ido not believe that Respondent may be found to haveengaged in any unfair labor practices herein, and I shall421recommend that the instant second amended complaintbe dismissed.22CONCLUSIONS OF LAW1.Respondent is an employer within the meaning ofSection 2(2), (6), and (7) of the Act.2.The EEA, the District Council, the IPGCU, theGAIU, and Local 784 were,and are,labor organizationswithin themeaningof Section 2(5) of the Act.3.Respondent has not engaged in any conduct viola-tive of the Act, as alleged.On these findings of fact and conclusions of law andon the entire record,I issue the following recommend-ed23ORDERIt is recommended that the second amended complaintis dismissed in its entirety.22 Based on my conclusions herein,Ineed not,and do not,make anyfindings about the validity of the merger between the IPGCU and theGAIUor the effect of same on the statusof Local 78423 If no exceptions are filed as provided by Sec 102 46 of the Board'sRules and Regulations,the findings, conclusions, and recommendedOrdershall, as provided in Sec 102 48 of the Rules,be adopted by theBoard and all objections to them shall be deemed waived for all pur-poses.